Pruco Life Insurance Company Supplement dated August 4, 2011 to Prospectuses dated May 1, 2011 for PruLife® Custom Premier II Variable Universal Life Contracts Effective August 22, 2011, PruLife Custom Premier II will add five variable investment options.The list of funds on the front page of the prospectus will now include the following unaffiliated investment options: TOPSTM Aggressive Growth ETF Portfolio, TOPSTM Balanced ETF Portfolio, TOPSTM Capital Preservation ETF Portfolio, TOPSTM Growth ETF Portfolio, and TOPSTM Moderate Growth ETF Portfolio. In addition, the following changes below are applicable to the prospectus: I. The following table has been revised under Portfolio Expenses on page 5 of the prospectus: Total Annual Fund Operating Expenses Minimum Maximum (expenses that are deducted from the Funds’ assets, including management fees, any distribution [and/or service] (12b-1) fees, and other expenses, but not including reductions for any fee waiver or other reimbursements.) 0.38% 1.34% II.The following chart replaces the existing chart of available unaffiliated investment options on page 17: UNAFFILIATED FUNDS/PORTFOLIOS Funds/Portfolios Objectives Advisers American Century VP Mid Cap Value Fund - Class 1 Shares Long-term capital growth with income as a secondary objective. American Century Dreyfus MidCap Stock Portfolio - Service Shares Investment results that are greater than the total return performance of publicly traded common stocks of medium-size domestic companies in the aggregate, as represented by the Standard & Poor's MidCap 400® Index (S&P 400). Dreyfus Dreyfus Socially Responsible Growth Fund - Service Shares Capital growth, with current income as a secondary goal. Dreyfus Janus Aspen Overseas Portfolio - Service Shares Long-term growth of capital. Janus Capital JPMorgan Insurance Trust Intrepid Mid Cap Portfolio - Class 1 Shares Long-term capital growth by investing primarily in equity securities of companies with intermediate capitalizations. JPMIA MFS® Utilities Series - initial class Total return. MFS Neuberger Berman AMT Socially Responsive Portfolio - Class S Long-term growth of capital by investing primarily in securities of companies that meet the Fund’s financial criteria and social policy. Neuberger Berman TOPSTM Aggressive Growth ETF Portfolio - Class 2 Shares The Portfolio seeks capital appreciation. ValMark TOPSTM Balanced ETF Portfolio - Class 2 Shares The Portfolio seeks income and capital appreciation. ValMark TOPSTM Capital Preservation ETF Portfolio - Class 2 Shares The Portfolio seeks to preserve capital and provide moderate income and moderate capital appreciation. ValMark TOPSTM Growth ETF Portfolio - Class 2 Shares The Portfolio seeks capital appreciation. ValMark TOPSTM Moderate Growth ETF Portfolio - Class 2 Shares The Portfolio seeks capital appreciation. ValMark Investment Advisers for Unaffiliated Funds / Portfolios · American Century Investment Management, Inc. ("American Century") · The Dreyfus Corporation (“Dreyfus”) · Janus Capital Management LLC (“Janus Capital”) · JPMorgan Investment Advisors, Inc. ("JPMIA") · M Financial Investment Advisers, Inc. (“MFIA”) · Massachusetts Financial Services Company ("MFS") · Neuberger Berman Group, LLC (“Neuberger Berman”) · ValMark Advisers, Inc. ("ValMark") III. The third and fourth paragraphs of the Service Fees Payable to Pruco Life section on page 18 are revised as follows: The 12b-1 fees and administrative services fees that we receive may vary among the different Funds that are part of our investment platform.Thus, the fees we collect may be greater or smaller, based on the Funds that you select.In addition, we may consider these payments and fees, among a number of factors, when deciding to add or keep a Fund on the “menu” of Funds that we offer through the product.We collect these payments and fees under agreements between us and a Fund’s principal underwriter, transfer agent, investment adviser and/or other entities related to the Fund.As of May 1, 2011, the administrative service fees we receive range from 0.00% to 0.40% of the average assets allocated to the Fund.The service fees received from The Prudential Series Fund and the Advanced Series Trust are 0.05% and 0.40%, respectively.Some Funds pay a 12b-1 fee instead of, or in addition to, the administrative services fees. The 12b-1 fee we receive is equal to 0.25% of the average assets allocated to the Funds indicated below. The following Funds currently pay a 12b-1 fee: Portfolio: Dreyfus MidCap Stock Dreyfus Socially Responsible Growth Janus Aspen Series Overseas Portfolio - Service Shares Neuberger Berman AMT Socially Responsive TOPSTM Aggressive Growth ETF Portfolio TOPSTM Balanced ETF Portfolio TOPSTM Capital Preservation ETF Portfolio TOPSTM Growth ETF Portfolio TOPSTM Moderate Growth ETF Portfolio PCP2SUP101
